Broyles, O. J.
1. “Under the banking act of August 16, 1919 (Ga. L. 1919, p. 135), and the amendments thereto, only the superintendent of banks has authority to make the assessment against stockholders to enforce the liability created for the benefit of depositors, although after making such assessment the superintendent may delegate to his assistant or to an agent the mere ministerial act of issuing execution thereon. The assistant superintendent would be authorized to perform the quasi-judicial act of making the assessment only in ease of a vacancy in the office of superintendent, as provided in article 2, section 3.” Webb v. Hansard, 43 Ga. App. 246 (158 S. E. 452), and cit.
2. Applying the foregoing ruling to the facts of the instant case, the court did not err in granting a nonsuit.

Judgment affirmed.


hulee, J., concurs. Bloodworth, J., absent on account of illness.